UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DASHON MARTEL HINES, )
)

Plaintiff, )

)

v. ) Civil Action No. 17-1415 (UNA)

)

H AND R BLOCK, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 ( 1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted such that
they can prepare a responsive answer, prepare an adequate defense, and determine whether the

doctrine of resjudicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiffs single claim is that defendant “issued a tax return to the plaintiff in violation of
the Revenue Act of186l and/or applicable US tax laws.” Compl. at 3. Plaintiff purports to
establish federal questionjurisdiction, see id. at l, without identifying a current statute allegedly
violated by defendant. Similarly, plaintiff demands damages of $ l million, see id. at 5, without
setting forth a statement of a claim showing his entitlement to such relief. As drafted, the

complaint fails to comply with Rule 8(a) and therefore it will be dismissed without prejudice

An Order consistent with this Memorandum Opinion is issued separately.

DATE; §lzz\ DF“ 7&¢/&/1 @'M_{`

United States District Judge